DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach a sheet-- 40 -aguide member structure having a first guide member that guides a sheet member from a fixing unit and  a second guide member being disposed downstream of the first guide member in a transporting direction, the second guide being made of a material having a thermal conductivity higher than a thermal conductivity of a material of the first guide member, and that the second guide is only disposed on a single side of a sheet transport path as argued by applicant (Remarks, the paragraph bridging pages 8, 9 and page 9, third and fourth paragraphs).  
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimodaira, Nanayama and Shimizu disclose art in a sheet-member guide structure having a first guide and a second guide which is located on one side of a sheet transport path but does not teach the second guide being made of a material having a thermal conductivity higher than a thermal conductivity of a material of the first guide member that guides a sheet member from a fixing unit.
accompany the Issue Fee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853